Case 1:19-cv-06368-JMF Document 22 Filed 11/18/19 Page 1 of 23
         Case 1:19-cv-06368-JMF Document 22 Filed 11/18/19 Page 2 of 23




       5.      On or about September 20, 2019, I advised defense counsel that Defendant was

still looking for licensing but as of that date Plaintiff did not have licensing fee information for

the Photograph at issue in this case.

Mediation

       6.      At all relevant times, I was aware of the Court’s Order, dated October 7, 2019, in

which the Court stated that it “continues to believe that early mediation in the normal course

(i.e., in person) makes sense. Accordingly, . . . .[t]he parties shall conduct the in-person

mediation no later than October 31, 2019.” [Dkt. #13]

       7.      I understood the Court’s 10/7/19 Order to mean that counsel for the parties was

required to participate in person. However, the Court’s order is silent with respect to the mode

of client participation and does not specifically state that clients were required to attend in-

person. Compare Local Rule 33.1(d)(2) of the Second Circuit’s rules, which states that “A

mediator may require a client to participate in a conference in person or by telephone.” [see

www.ca2.uscourts.gov/clerk/case_filing/rules/title7/local_rule_33_1.html]

       8.      S.D.N.Y. Local Rule 83.9(c)(3) provides that “the mediation program shall be

governed by “The Procedures of the Mediation Program for the Southern District of New York”.

Rule 9(f) of The Procedures of the Mediation Program for the Southern District of New York

provides that clients who are located more than 100 miles from the courthouse may participate in

mediation via telephone with the mediator’s approval. Attached as Exhibit B is a true and

correct copy of the S.D.N.Y. Procedures of the Mediation Program (6/2/2017) (the “S.D.N.Y.

Mediation Rules”)

       9.      I have diligently reviewed the S.D.N.Y. Mediation Rules and am not aware of any

rule which requires that lead counsel personally attend scheduled mediations.
          Case 1:19-cv-06368-JMF Document 22 Filed 11/18/19 Page 3 of 23




       10.     I employ an associate, James Freeman, who has eighteen years of experience

admitted to this Court. Mr. Freeman is well-versed in copyright law. I routinely ask Mr.

Freeman to attend Court-ordered mediations on my behalf (regardless of whether he has filed a

notice of appearance). Before the instant motion, I am not aware of any instance where Mr.

Freeman’s participation at mediation has been contested by an opposing party.

       11.     Plaintiff resides in Roswell, Georgia, more than 100 miles from the S.D.N.Y.

courthouse.

       12.     I have personally participated in dozens of mediations in this Circuit. It is routine

practice in this District for clients who reside more than 100 miles from the courthouse to

participate in mediation by telephone. This is because it is prejudicial for an out-of-state plaintiff

to have to incur the time and out-of-pocket travel expense to appear in-person, particularly given

that the defendant (who resides in the venue) does not have to incur such time and expense. The

prejudice to Plaintiff is exacerbated by the monetary value of the case, which is relatively

modest.

       13.     Prior to October 31, 2019, the mediation date scheduled in this case, I sought and

received approval from                     the assigned mediator, for Mr. Usherson to attend the

mediation via telephone and for my associate James Freeman to appear who had full knowledge

of the case. I obtained                 consent via telephone.

       14.
         Case 1:19-cv-06368-JMF Document 22 Filed 11/18/19 Page 4 of 23




       15.     I did not personally attend the mediation session on October 31, 2019. However,

Mr. Freeman, who was accompanied by Rebecca Liebowitz, an attorney who was recently

admitted to practice in this Court, was prepared to settle the case.



Dated: November 18, 2019
       Valley Stream, NY

                                                              /s/richardliebowitz/
                                                              Richard Liebowitz
                                                              Liebowitz Law Firm, PLLC
                                                              11 Sunrise Plaza, Suite 305
                                                              Valleystream, NY 11580
                                                              516-233-1660
                                                              RL@LiebowitzLawFirm.com

                                                              Attorneys for Plaintiff
Case 1:19-cv-06368-JMF Document 22 Filed 11/18/19 Page 5 of 23




          EXHIBIT A
11/18/2019                 Case 1:19-cv-06368-JMF Gmail
                                                   Document
                                                        - Usherson v.22   Filed
                                                                      Bandshell     11/18/19
                                                                                Artist Management Page 6 of 23



                                                                                  Richard Liebowitz <richardpliebowitz@gmail.com>



  Usherson v. Bandshell Artist Management
  GOTHAM <gothamprocess@hotmail.com>                                                                           Fri, Sep 20, 2019 at 5:13 PM
  To: Richard Liebowitz <RL@liebowitzlawfirm.com>




    Sent from Outlook



    From: Richard Liebowitz <RL@liebowitzlawfirm.com>
    Sent: Friday, September 20, 2019 4:52 PM
    To: GOTHAM <gothamprocess@hotmail.com>
    Subject: Re: Usherson v. Bandshell Artist Management

    [Quoted text hidden]


             img275.pdf
             40K




https://mail.google.com/mail/u/0?ik=936ba6a3f9&view=pt&search=all&permmsgid=msg-f%3A1645230457102768856&simpl=msg-f%3A1645230457102768856   1/1
Case 1:19-cv-06368-JMF Document 22 Filed 11/18/19 Page 7 of 23




          EXHIBIT B
          Case 1:19-cv-06368-JMF Document 22 Filed 11/18/19 Page 8 of 23




                            PROCEDURES OF
                        THE MEDIATION PROGRAM
                               (6/2/2017)




Mediation Program
United States District Court
Southern District of New York
40 Foley Square, Suite 120
New York, New York 10007
(212) 805-0643
Email: mediationoffice@nysd.uscourts.gov
www.nysd.uscourts.gov/mediation
                    Case 1:19-cv-06368-JMF Document 22 Filed 11/18/19 Page 9 of 23




                                                                        Table of Contents


1.     Introduction and Scope ......................................................................................................................................2
2.     Confidentiality ....................................................................................................................................................2
3.     Entering and Removing Cases from Mediation ..................................................................................................3
4.     Assignment of the Mediator ..............................................................................................................................3
5.     Disqualification ...................................................................................................................................................4
6.     Mediation Scheduling.........................................................................................................................................4
7.     Electronic Devices in the Courthouses ...............................................................................................................6
8.     Mediation Statements ........................................................................................................................................6
9.     Attendance at Mediation Sessions .....................................................................................................................7
10. Mediation Location ............................................................................................................................................8
11. Mediation Forms ................................................................................................................................................8
12. Reporting ............................................................................................................................................................8
13. Post-mediation Survey .......................................................................................................................................9
14. Mediation Panel Application Criteria .................................................................................................................9
15. Mediation Panel Application Process .............................................................................................................. 10
16. Service as a Mediator ...................................................................................................................................... 11
17. Code of Conduct .............................................................................................................................................. 11
18. Complaints about Mediators: Investigation/Remediation .............................................................................. 12
19. Complaints About the Mediation Program or Director ................................................................................... 13
20. Resignation or Removal from the Mediation Panel ........................................................................................ 13
21. Immunity ......................................................................................................................................................... 14




                                                                                                                                                         1|Page
                                                                                                                                                        (6/2/17)
            Case 1:19-cv-06368-JMF Document 22 Filed 11/18/19 Page 10 of 23


1. Introduction and Scope

These procedures are promulgated for the management of the Mediation Program of the
Southern District of New York. They shall not be deemed to vest any rights in litigants or their
attorneys and shall be subject to such amendments from time to time as shall be approved by
the Court. These procedures contemplate flexibility in the Mediation Program and in the
mediation of each individual case. The Mediation Office may, if requested, offer guidance and
assistance in any given matter.

2. Confidentiality 1

           Any communications made exclusively during or for the mediation process shall be
           confidential except as to the provisions indicated in this section. The mediator shall
           not disclose any information about the mediation process, communications, or
           participants to anyone except for Mediation Office staff. Mediation Office staff must
           also maintain confidentiality except as to the provisions indicated in this section.
           Administrative aspects of the mediation process, including the assignment of a
           mediator, scheduling and holding of sessions, and a final report that the case has
           concluded or not concluded through mediation, or that parties failed to participate,
           are not confidential and will appear on the docket of the case.

           The parties may not disclose discussions or other communications with the mediator
           unless all parties agree, because it is required by law, or because otherwise
           confidential communications are relevant to a complaint against a mediator or the
           Mediation Program arising out of the mediation. The parties may agree to disclose
           information provided or obtained during mediation to the Court while engaged in
           further settlement negotiations with a District or Magistrate Judge. The parties may
           disclose the terms of settlement if either party seeks to enforce those terms.




1
 These confidentiality rules are intended to include the protections afforded by Rule 408 of the Federal
Rules of Evidence, the New York State rules of evidence, and the Model Standards of Conduct for
Mediators, promulgated by the American Bar Association, American Arbitration Association, and the
Association for Conflict Resolution (September 2005), available as of 11/2/16 at:
http://www.americanbar.org/content/dam/aba/migrated/2011 build/dispute resolution/model standar
ds conduct april2007.authcheckdam.pdf.


                                                                                            2|Page
                                                                                            (6/2/17)
         Case 1:19-cv-06368-JMF Document 22 Filed 11/18/19 Page 11 of 23


         Documents and information otherwise discoverable under the Federal Rules of Civil
         Procedure shall not be shielded from discovery merely because they are submitted
         or referred to in the mediation.

         The mediator shall not be inquired of or called as a witness or deponent in any
         proceeding related to the dispute in which the mediator served, or be compelled to
         produce documents that the mediator received or prepared for mediation.

3. Entering and Removing Cases from Mediation

         Cases enter the Mediation Program either through a process of automatic referral or
         by referral of a specific case from the presiding judge with or without the request of
         the parties.

         Any party may request removal from mediation by submitting such a request in
         writing to the presiding judge. The Mediation Office should be copied on any
         requests for removal. Mediation deadlines will be stayed pending a determination
         from the presiding judge.

4. Assignment of the Mediator

         The mediators on the panel for the Southern District of New York are divided into
         sub-groups based on areas of subject matter expertise. For most substantive areas of
         law, mediators identify to the program the areas in which they have the requisite
         experience or background. In consultation with members of the employment bar,
         the following criteria were developed for all mediators assigned to employment
         cases. Any mediator who wishes to mediate employment cases through the SDNY
         must: i) Have five years of experience practicing employment law in the past eight
         years; or ii) In the last three years have: taken an EEO/employment law CLE for at
         least 5 CLE credits, or been an instructor at an employment law CLE, or taught a
         course in employment law; or iii) Have greater than five years of demonstrated
         expertise as an employment law neutral.

         Once the Mediation Office receives a referral (either through a Mediation Referral
         Order or an automatic process), a mediator is selected for proposed assignment at
         random from the sub-group of mediators who have the subject matter expertise that
         is relevant to the case. If no such mediator is available, the Mediation Office will
         select a proposed mediator at random from a sub-group of mediators with expertise
         in a related subject matter. The mediator selected must respond to the Mediation
         Office as quickly as possible, but no later than three (3) business days, to accept the
         assignment, to request an extension of time to clear conflicts, or to decline. Upon
                                                                                      3|Page
                                                                                     (6/2/17)
          Case 1:19-cv-06368-JMF Document 22 Filed 11/18/19 Page 12 of 23


         notice that the selected mediator has declined, or after three (3) business days
         without notice of acceptance or a request for an extension of time, another mediator
         will be selected. Once a mediator has accepted the case, the Mediation Office shall
         notify the mediator and the parties of the assignment. The assignment of a case to a
         mediator should take place within ten (10) business days of the receipt by the
         Mediation Office of the mediation referral.

         Mediators are provided with a free PACER account to access pleadings and other
         relevant information that may be needed when considering whether to accept a case,
         or for relevant research while mediating. At the mediator’s request, the Mediation
         Office will forward documents and information to the mediator directly. The free
         PACER account is only to be used for the purposes of service as a mediator on
         SDNY matters and mediators may not allow others to use the account.

5. Disqualification

         Before accepting an appointment as a mediator, and at all times after accepting such
         an appointment, a mediator shall disclose to the Mediation Office, in the first
         instance, any circumstance that could give rise to a reasonable apprehension of a
         lack of impartiality such as those circumstances enumerated under 28 U.S.C. § 455.

         Any mediator who makes a disclosure under (5)(a) and who is deemed qualified to
         serve by the Mediation Office shall continue as the assigned mediator if all parties to
         the dispute waive, in writing, all objections to any reasonable apprehension of a lack
         of impartiality or conflict of interest that arises as a consequence of the disclosure.

         Any party may submit a written request to the Director of the ADR Program for the
         mediator's disqualification based on the circumstances enumerated in 28 U.S.C. §
         455 or 28 U.S.C. § 144. This request should be submitted within three (3) days from
         the date of the notification of the mediator's name, or from the date of the discovery
         of a new ground for disqualification. A denial of such a request by the Director of
         the ADR Program is subject to review by the presiding judge upon motion filed
         within ten (10) days of the date of the Director of the ADR Program’s denial.

6. Mediation Scheduling

         The mediator shall confer with counsel for the parties, or parties themselves if
         proceeding pro se, immediately after assignment of a case to determine an
         appropriate date, time, and location for the first mediation session. Unless cases
         enter the Mediation Program through an order that imposes specific timelines or
         guidelines for the mediation process, the date, time, and location of the first session
                                                                                      4|Page
                                                                                      (6/2/17)
Case 1:19-cv-06368-JMF Document 22 Filed 11/18/19 Page 13 of 23


should be finalized within thirty (30) days of the assignment of the mediator unless
there is a specific reason why a date certain cannot be established within thirty (30)
days. If the parties require no discovery or information before mediation can take
place, the mediator should hold the first session within thirty (30) days of the
assignment of the mediator. If the parties require discovery or information for the
purpose of mediation, the parties must confer to establish a short reasonable
timeline for the completion of limited discovery and should hold the first session
within thirty (30) days of the completion of limited discovery. The assigned
mediator shall promptly notify the Mediation Office of the date, time, and location
of the first mediation session or the reason for failing to schedule within the 30-day
period. The Mediation Office will docket the date, time, and location of the
mediation session.

In certain instances, mediation participants may wish to indefinitely adjourn
mediation pending some specific action in the case (e.g. a decision on a pending
motion), or remove a case from mediation entirely. Such requests should be made
directly to the presiding judge with copies to the assigned mediator and the
Mediation Office.

On or before receipt of each party’s mediation statements (see section 8), the
assigned mediator may contact counsel, or parties themselves if proceeding pro se, to
schedule either a joint or individual preliminary case conference telephone call.

Any subsequent sessions shall be scheduled within thirty (30) days of the prior
session, unless there is a specific reason why a date certain cannot be established.
The assigned mediator shall promptly notify the Mediation Office of the date, time,
and location of the next mediation session or the reason for failing to schedule
within the 30-day period. The Mediation Office will docket the date, time, and
location of the mediation session.

The mediation will conclude when the parties reach a resolution of some or all
issues in the case or when the mediator or parties conclude that resolution (or
further resolution) is not possible.

With the permission of the presiding judge, parties who have not settled through
mediation may return to mediation at any point and may request the original
mediator (if he or she is available) or that a new mediator be assigned.




                                                                            5|Page
                                                                            (6/2/17)
          Case 1:19-cv-06368-JMF Document 22 Filed 11/18/19 Page 14 of 23


7. Electronic Devices in the Courthouses

         Attorneys with SDNY service passes may bring cell phones into the Courthouse.
         (Information on how to obtain a SDNY secure pass can be found at
         http://www.nysd.uscourts.gov/file/forms/attorney-service-pass-application.) To
         request permission to bring an additional or different electronic device into the
         Courthouse for a specific proceeding, an Electronic Device Order must be submitted
         to the mediation office at least two weeks before the scheduled mediation date.

         Attorneys coming to the Courthouse for the purpose of mediation without a secure
         pass, who wish to bring a cell phone or other approved electronic device, must
         submit an Electronic Device Order at least two weeks before the scheduled
         mediation date.

         The Electronic Device Order can be found on the Court’s website:
         http://www.nysd.uscourts.gov/mediation under “Mediation Forms.”

8. Mediation Statements

         Unless otherwise directed by the mediator, at least seven (7) days before the first
         scheduled mediation session, each party shall prepare and deliver to the mediator,
         either ex parte or as the mediator directs or the parties agree, a mediation statement
         not exceeding ten double-spaced pages including:

              i. the party’s contentions as to both liability and damages;

              ii. the status of any settlement negotiations;

             iii. the names of the persons, in addition to counsel, with full authority to
                  resolve the matter who will attend the mediation; and

             iv. the parties’ reasonable settlement range, including any non-monetary
                 proposals for settlement of the action.

         The mediator may request the parties to provide different or additional information
         in the mediation statement including, for example, information about the parties or
         the dispute which might be useful in resolving the case.

         These mediation statements shall be subject to the confidentiality of the mediation
         process and treated as documents prepared “for settlement purposes only.”




                                                                                      6|Page
                                                                                     (6/2/17)
          Case 1:19-cv-06368-JMF Document 22 Filed 11/18/19 Page 15 of 23


9. Attendance at Mediation Sessions

         Each party must attend mediation. This requirement is critical to the effectiveness of
         the mediation process as it enables parties to articulate their positions and interests,
         to hear firsthand the positions and interests of the other parties, and to participate in
         discussions with the mediator both in joint session and individually. If a represented
         party is unable to attend a previously scheduled mediation because of a change in
         that party's availability, the party's attorney must notify the mediator immediately
         so that a decision can be made whether to go forward with the mediation session as
         scheduled or to reschedule it. Mediators are required to report to the Court if a party
         failed or refused to attend, or refused to participate in the mediation.

         A party other than a natural person (e.g., a corporation or an association) satisfies
         this attendance requirement if represented by a decision-maker who has full
         settlement authority and who is knowledgeable about the facts of the case. "Full
         settlement authority" means the authority to agree to the opposing side's settlement
         offer, if convinced to do so at the mediation.

         Each represented party must be accompanied at mediation by the lawyer who will
         be primarily responsible for handling the trial of the matter.

         A fully authorized representative of the client's insurance company must attend
         where the decision to settle and/or the amount of settlement must be approved by
         the insurance company.

         A government unit or agency satisfies this attendance requirement if represented by
         a person who has, to the greatest extent feasible, full settlement authority, and who
         is knowledgeable about the facts of the case, the governmental unit’s position, and
         the procedures and policies under which the governmental unit decides whether to
         accept proposed settlements. In addition, in cases where the Comptroller of the City
         of New York has authority over settlement, the Assistant Corporation Counsel must
         make arrangements in advance of the session for a representative of the Comptroller
         either to attend the session or to be available by telephone to approve any proposed
         settlement. If the action is brought by the government on behalf of one or more
         individuals, at least one such individual also must attend.

         Under some circumstances, if a party resides more than 100 miles from the
         Courthouse, and it would be a great hardship for the party to attend in person, he or
         she may request that the mediator allow for telephonic participation at the



                                                                                       7|Page
                                                                                      (6/2/17)
           Case 1:19-cv-06368-JMF Document 22 Filed 11/18/19 Page 16 of 23


          mediation; however, if such request is granted, that party must participate by
          telephone with full attention and for the duration of the mediation.

          Counsel for parties, parties if pro se, or the mediator may occasionally wish to invite
          individuals who are not part of the mediation process to observe the mediation.
          Observers may only attend if all parties, counsel for parties, and the mediator
          consent. As a condition of an observer attending, each observer is required to sign
          the Mediation Confidentiality Agreement (attached) and will be bound by any
          confidentiality provisions that are relevant to the mediation as if they were a party to
          the mediation.

          Requests for observers to attend should be made in advance to the Mediation Office,
          in writing, and should include the following:

                 i. A statement of the requester’s relationship to the individual who wishes
                 to observe, and

                 ii. A statement that all parties, counsel for parties, and the mediator have
                 been consulted and that all consent to the individual(s) observing.

10. Mediation Location

Mediation sessions may take place at the mediator’s office, at the Courthouse, or at any other
location agreed to by the mediator and the parties.

11. Mediation Forms

          All participants in the mediation must read and sign the Mediation Confidentiality
          Agreement (attached) before or at the start of the mediation. Copies of this signed
          form should be retained by the Mediation Office.

          Any term sheet or stipulation developed through mediation must be read and
          signed by all parties and/or counsel for parties.

12. Reporting

          After referral of a case to the Mediation Program, such referral will be closed with
          the docketing of a Final Report of Mediator indicating that the mediation was:

                i. Held and agreement was reached on all issues. The judge may wish to issue
                   a “30 day order” under which the case is automatically closed in 30 days
                   unless a party seeks to re-open the matter.

                                                                                       8|Page
                                                                                      (6/2/17)
           Case 1:19-cv-06368-JMF Document 22 Filed 11/18/19 Page 17 of 23


               ii. Held and agreement was reached on some, but not all, issues.

              iii. Held and agreement was reached as to some, but not all, parties.

              iv. Held but was unsuccessful in resolving any issue in the case. The Mediation
                  Unit will consider the referral to be completed and close its files at this time
                  but the judge may re-refer parties to mediation at any point.

               v. Not held as parties represent that they have reached settlement on all issues.
                  The judge may wish to issue a “30 day order” under which the case is
                  automatically closed in 30 days unless a party seeks to re-open the matter.

              vi. Not held as a stipulation settling all of the issues of the case was entered
                  into prior to mediation.

              vii. Not held as one or both parties failed, refused to attend, or refused to
                   participate in the mediation.

             viii. Not held as the case was removed from mediation by the judge.

          The Final Report of Mediator shall be submitted by the mediator to the Mediation
          Office within seven (7) days of the final mediation session or the results set forth in
          (a)(v), (vi), (vii) or (viii).

          If the Final Report of Mediator indicates the result set forth in (a)(i), (ii), (iii), or (v),
          the parties should promptly submit a stipulation of discontinuance or other
          appropriate document to the Clerk of Court.

13. Post-mediation Survey

To assist in the continued development of the Mediation Program, the Court requests that all
counsel for parties, or parties if pro se, respond to a short survey after the close of the
mediation process. When the Final Report of Mediator is docketed on CM/ECF attorneys of
record will receive a Notice of Electronic Filing in which a hyperlink to the survey is
embedded. The survey may also be sent from the Mediation Office as a fillable document and
is accessible on the Court’s mediation web site (http://www.nysd.uscourts.gov/mediaton).

14. Mediation Panel Application Criteria

An individual may apply to serve as a mediator if he or she satisfies the following criteria:

                                                                                              9|Page
                                                                                              (6/2/17)
          Case 1:19-cv-06368-JMF Document 22 Filed 11/18/19 Page 18 of 23


      a. Is a member in good standing of the bar of any United States District Court;

      b. Has substantial exposure to mediation in federal court or has mediated cases in
         other settings;

      c. Has successfully completed an initial mediation training of at least 30 hours within
         the last three years or, if the initial mediation training was completed more than
         three years ago the applicant has:

               i. served as a mediator in more than 5 disputes during the last three years, or

              ii. successfully completed during the last three years at least one other
                  mediation skills training, apprenticeship program, or practicum;

      d. Provides a letter of reference from a party, mediation training provider, colleague,
         judge, court administrator, or appropriate staff person with a public or private
         dispute resolution organization, that specifically addresses the applicant’s mediation
         process skills including the ability to listen well, facilitate communication, and assist
         with settlement discussions; and

      e. Is willing to participate in training, mentoring programs, and ongoing assessment as
         detailed in section (17)(d).

15. Mediation Panel Application Process

         Approximately once a year the Mediation Program will review all pending
         applications. Applicants will be notified whether or not they have been selected for
         an interview. Consistent with Standard IV of the Model Standards of Conduct for
         Mediators, all mediators asked to continue on past the interview are required to
         observe at least three cases and participate in a mentor mediation before
         undertaking to mediate cases on his or her own.

         The purpose of the mentor mediation is for the incoming mediator to take the lead
         with a mentor mediator there to provide support and step in (as needed) to maintain
         the quality of the process. The mentor mediator will also provide a recommendation
         as to the incoming mediator's readiness to join the panel.

         The process of observation and acceptance of a matter for mentor mediation should
         take no longer than six months.




                                                                                      10 | P a g e
                                                                                      (6/2/17)
          Case 1:19-cv-06368-JMF Document 22 Filed 11/18/19 Page 19 of 23


16. Service as a Mediator

          An individual may serve as a mediator once he or she has been certified by the Chief
          Judge or his/her designee to be competent to perform the duties of a mediator for
          this Court.

          Each individual certified as a mediator shall take the oath or affirmation prescribed
          by 28 U.S.C. § 453.

          All mediators shall serve without compensation.

          Unless the Director of the ADR Program approves otherwise, mediators who are
          invited to join the Court’s panel will be expected to meet the following requirements
          to remain on the panel:

               i. Membership in good standing of the bar of any United States District Court;

               ii. Attending at least one continuing education program in mediation each
                   year;

              iii. Participating in ongoing assessment as determined by the Director of the
                   ADR Program; and

              iv. Mediating at least two cases per year.

          All mediators are assumed available to accept cases unless the Mediation Office is
          notified otherwise. Mediators should notify the Mediation Office if they cannot
          accept cases for a discrete period of time by sending an e-mail to the Mediation
          Office with the start and end dates. The Mediation Office will automatically resume
          sending cases to the mediator on the date indicated by the mediator. Mediators who
          request not to receive cases indefinitely, and who are inactive for a period exceeding
          one year, will be presumed retired from the panel. Mediators who wish to return to
          active status after being inactive for more than one year shall write a letter of request
          to the Director of the ADR Program. Reinstatement to the panel is at the discretion of
          the Director of the ADR Program and will be based on the needs of the program at
          the time the request is received.

17. Code of Conduct

The code of conduct set forth herein applies in its entirety to every mediator who is on the
panel of the Southern District of New York. While mediators come from various professional


                                                                                      11 | P a g e
                                                                                       (6/2/17)
          Case 1:19-cv-06368-JMF Document 22 Filed 11/18/19 Page 20 of 23


backgrounds and may have been exposed to differing mediation theories, every mediator for
the Southern District of New York must adhere to this code of conduct at a minimum.

         As representatives of the Southern District of New York, mediators should at all
         times be professional, respectful, and measured in their communication with
         attorneys for parties, pro se parties, and the Mediation Office.

         Mediators should understand and clearly convey that they are not decision-makers
         but facilitators of the decision-making of the parties. They may choose to meet with
         parties separate from their attorneys, or with attorneys separate from the parties.
         Mediators should ensure that participants in mediation understand that the role of
         the mediator is that of a neutral intermediary, not that of an advocate or
         representative for any party. A mediator should not offer legal advice to a party. If a
         mediator offers an evaluation of a party’s position or of the likely outcome in court,
         or offers a recommendation with regard to settlement, the mediator should ensure
         that the parties understand that the mediator is not acting as an attorney for any
         party; is not providing legal advice; and is not speaking for the Court or any judge.

         Mediators should provide the same quality of service as they would for paying
         clients, or should request that the case be reassigned if they cannot do so.

         Mediators shall not work as consultants or attorneys in any pending or future action
         relating to any dispute in which they served as mediators, including actions between
         persons not parties to the mediation process.

         Mediators shall not solicit or accept payment for any aspect of any case undertaken
         as a panel mediator.

         Mediators should be familiar with, and at all times uphold, the values of the Model
         Standards of Conduct for Mediators, particularly Standard VI.

         This code of conduct also applies to prospective panel mediators undertaking
         observation or co-mediation, to observers, and to anyone else who has access to a
         mediation under the auspices of the Program.

18. Complaints about Mediators: Investigation/Remediation

The following protocol is observed whenever the Mediation Office receives a complaint about
a mediator.

      a. The Director of the ADR Program will begin by gathering information from relevant
         parties, attorneys for parties, and other relevant Court personnel or observers. The

                                                                                    12 | P a g e
                                                                                     (6/2/17)
          Case 1:19-cv-06368-JMF Document 22 Filed 11/18/19 Page 21 of 23


         Director of the ADR Program will then contact the mediator in question to discuss
         the complaint or concern directly. This may be a phone call or an in-person meeting,
         depending on convenience and the nature of the complaint. In most cases, the issue
         will be considered sufficiently addressed after a discussion with the mediator.

      b. If the complaint is serious, or if the particular complaint is part of a pattern, the
         Director of the ADR Program and the mediator may explore options for correction.
         A plan will be determined on a case-by-case basis, and might include being
         observed or observing cases, attending relevant training, co-mediating, or
         participating in simulated mediations. It is possible that a mediator will be
         suspended from mediating during the remedial period. The situation will be
         reassessed after the determined course of action is completed.

      c. If a mediator chooses not to participate in the remedial process, he or she will be
         choosing to discontinue serving as a panel mediator.

      d. If similar or other complaints persist after the remedial period, the mediator and the
         Director of the ADR Program may discuss options for additional remedial work or
         the mediator may be removed from the panel (section 20(d)).

19. Complaints About the Mediation Program or Director

      a. Complaints by a mediator or mediation participant about Mediation Program staff
         or protocols should be made to the Director of the ADR Program. If the complaint is
         not satisfactorily resolved, the mediator or participants may contact the Chair of the
         Mediation Services Committee.

      b. Complaints about the Director of the ADR Program should be made to the Chair of
         the Mediation Services Committee.

20. Resignation or Removal from the Mediation Panel

Mediators may resign from the mediation panel at any time by notifying the Mediation Office.
The Director of the ADR Program may remove mediators from the mediation panel for:

      a. Failing to meet the requirements of section (17)(d); or

      b. Violating the Code of Conduct set forth in section (18); or

      c. Violating any other Procedures promulgated by the Mediation Program; or


                                                                                    13 | P a g e
                                                                                     (6/2/17)
          Case 1:19-cv-06368-JMF Document 22 Filed 11/18/19 Page 22 of 23


      d. Based on complaints, observations, or communications with counsel, parties, or the
         Mediation Program, that indicate that a mediator is no longer mediating in a way
         that is appropriate for the Mediation Program or that resources are not available to
         provide sufficient training or support to enhance the quality of a mediator’s practice.

21. Immunity

Any person designated to serve as a mediator pursuant to these Procedures shall be immune
from suit based upon actions engaged in or omission made while performing the duties of a
mediator.




                                                                                    14 | P a g e
                                                                                     (6/2/17)
                 Case 1:19-cv-06368-JMF Document 22 Filed 11/18/19 Page 23 of 23




                                      Mediation Confidentiality Agreement

 Parties, counsel for the Parties, any observers, and the mediator agree as follows:

     Any communications made exclusively during or for the mediation process shall be confidential except
 as to the provisions indicated in this agreement. The mediator shall not disclose any information about the
 mediation process, communications, or participants to anyone except for Mediation Office staff. Mediation
 Office staff must also maintain confidentiality except as to the provisions indicated in this section.
 Administrative aspects of the mediation process, including the assignment of a mediator, scheduling and
 holding of sessions, and a final report that the case has concluded or not concluded through mediation, or
 that parties failed to participate, are not confidential and will appear on the docket of the case.

     The parties may not disclose discussions or other communications with the mediator unless all parties
 agree, because it is required by law, or because otherwise confidential communications are relevant to a
 complaint against a mediator or the Mediation Program arising out of the mediation. The parties may
 agree to disclose information provided or obtained during mediation to the Court while engaged in further
 settlement negotiations with a District or Magistrate Judge. The parties may disclose the terms of
 settlement if either party seeks to enforce those terms.

     Documents and information otherwise discoverable under the Federal Rules of Civil Procedure shall
 not be shielded from discovery merely because they are submitted or referred to in the mediation.

     The mediator shall not be inquired of or called as a witness or deponent in any proceeding related to
 the dispute in which the mediator served, or be compelled to produce documents that the mediator
 received or prepared for mediation.

The undersigned have read and agree to comply with this agreement.

Dated:

Plaintiff(s): ____________________________                Defendant(s): _____________________________

Attorney(s) for Plaintiff(s):_______________              Attorney(s) for Defendant(s):________________

Mediator:_____________________________                    Observer(s):_______________________________


                                                                                                15 | P a g e
                                                                                                 (6/2/17)
